Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-6 are pending in this application and examined herein.

Response to Arguments
3.	Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) are partially persuasive in view of the claim amendments. However, the claim amendments and arguments fail to address all of the rejections under 35 U.S.C. 112(b). See the rejections below for a detailed explanation. 
4.	Regarding the rejections under 35 U.S.C. 103, Applicant argues “if the Office intends to formally cite the references in footnotes as part of a rejection, Applicant requests that the cited reference be formally included in the rejection as set forth for claim 1 or other claims as applicable.” The rejection of claim 1 under 35 U.S.C. 103 states “Although Tillequin does not explicitly disclose that its support system holes are elliptical, such a modification would be obvious to provide tolerance for misalignment of support system parts during fabrication and/or assembly.” Applicant appears to overlook this statement in the rejection. MPEP 2144(I) provides “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).” The “references in footnotes” were provided to prove that the knowledge generally available to a skilled artisan provides a motivation for making the holes in the support system of Tilleqin elongated (see paragraph 3 of the Office action dated 01/19/22). These citations are not part of the rejection—they merely support that the motivation for the proposed modification may be reasoned from knowledge generally available to one of ordinary skill in the art. 
5.	Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the knowledge generally available to a skilled artisan provides a motivation for making the holes in the support system of Tillequin elongated.
Oversized and/or slotted holes are used when you either want to eliminate bearing as an option or do not want the connection to transfer force in one direction.  They may also be used when construction tolerances may be an issue.1
In assembly, the positions of assembled parts must be assembled easily and overconstraint of the parts must be avoided. One of the common techniques for accomplishing these targets is the use of slots as part features.2

Slotted holes are widely used in most sorts of mechanical design. Apply mainly in precisely fine-tuning for uncontrollable dimensions beforehand, alignment accuracy, fixation in certain direction meanwhile keeping slipping free in other directions, and so on. Such as tension device of belt pulley, thermal stress protection for slender bar structural parts or long spindle shafts, alignment accuracy in complex dimension chain, a mechanism for enhancing tolerance, and eliminating accumulated error.34
6.	Applicant further argues that the claimed “oval-shaped holes” are provided to “ensure movement of the lower part of the MCC shell under thermal and physical loads.” However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, these arguments fail to take into account the explicit disclosure in Tillequin of a support system allowing relative motion (between supports on a vessel attached to supports in a reactor cavity (see p. 2, lines 103-107: “enables radial expansion…to be absorbed, and the effects of vertical acceleration…to be withstood”).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 recites “the plate comprising supporting elements configured to be disposed radially with respect to the central vertical axis of the reactor shaft.” It is unclear what is structurally required of the supporting elements to make them capable of this functional limitation. Is the limitation intended to require that the supporting elements are disposed radially around the central vertical axis of the shaft? 
10.	 Claims 2 and 3 are indefinite because it is unclear what additional structural limitations the recited functional language imparts to the structure already introduced in claim 1. 
11.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner GB 2 236 210 in view of Tillequin GB 881 790, in further view of Haberstich FR 2 868 867.
16.	Regarding claim 1, Gardner discloses a nuclear reactor core localization device for trapping molten metal, the device comprising:
	A reactor vessel (10) installed in a reactor shaft (45) the reactor shaft having at least one side concrete surface (15) and a bottom concrete surface (20, see Fig. 1); a core catcher (25) located under the reactor vessel, the core catcher comprising a plurality of walls (30, 32) and core catcher supporting elements (circular rails, R), the core catcher supporting elements located at the bottom of the core catcher and disposed radially with respect to a central vertical axis of the reactor shaft (see Fig. 1); a sacrificial bed (40) configured to dilute molten metal inside the core catcher; and a lower support system (37). 
Tillequin teaches a support system for supporting a vessel (see Fig. 1) comprising: radially arranged vessel supporting elements (14) a horizontal plate (12), the plate comprising supporting elements (16) disposed radially with respect to a central vertical axis of the reactor vessel; and clamps (11), the vessel supporting elements connected to the lower support system supporting elements by means of the clamps, wherein the vessel supporting elements the supporting elements of the lower support system and the clamps have holes (at articulation pins 13 and 15).  One of ordinary skill in the art at the time of the invention would have found it obvious to combine the support system of Tillequin with the core catcher of Gardner for the predictable purpose of allowing for relative movement between the vessel and the reactor cavity (see lines 39-59). Although Tillequin does not explicitly disclose that its support system holes are elliptical, such a modification would be obvious to provide tolerance for misalignment of support system parts during fabrication and/or assembly. 
Finally, Tillequin does not teach its support system plate being embedded in a concrete floor. Haberstich teaches a vessel support system (Fig. 2) having a plate (“anchors”) embedded in a concrete floor (p. 7, lines 255-257). One of ordinary skill in the art at the time of the invention would have found it obvious to embed the lower support system plates of Tillequin in combination with Gardner, as taught by Haberstich, for the predictable purpose of preventing horizontal movement of the lower support system within the reactor shaft (see p. 6 of Gardner, which suggests that the lower support system elements should be braced to prevent horizontal movement). 
17.	Regarding claims 2 and 3, the combination of the support system of Tillequin as modified by elliptical holes and the teaching of Haberstich with the core catcher of Gardner renders the parent claim obvious. Tillequin as modified further teaches a support system wherein the vessel supporting elements, the supporting elements of the lower support system, the clamps, and the oval-shaped holes are configured to absorb mechanical shock and to permit movement of the vessel supporting elements along the supporting elements of the lower support system (p. 2, lines 103-107).
18.	Regarding claim 4, the combination of the support system of Tillequin as modified by elliptical holes and the teaching of Haberstich with the core catcher of Gardner renders the parent claim obvious. Tillequin as modified further teaches a one-piece plate (annular supporting plate 12; see Fig. 1). 
19.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner GB 2 236 210 in view of Tillequin GB 881 790, in further view of Haberstich FR 2 868 867, in further view of Clifford, US 3,152,713.
20.	Regarding claims 5 and 6, the combination of the support system of Tillequin as modified by elliptical holes and the teaching of Haberstich with the core catcher of Gardner renders the parent claim obvious. Tillequin teaches a support system having a single annular plate (12) with multiple supporting elements (16) disposed radially with respect to a reactor vessel. Clifford teaches a vessel support system (Fig. 2) comprising a plurality of plates(11)  disposed in the bottom concrete surface of a reactor cavity (4), each comprising a supporting element  (6) disposed radially with respect to a central vertical axis of the reactor (1). Accordingly, a skilled artisan at the time of invention/filing would have found it obvious to modify the single annular plate of Tillequin to provide a portioned or sectional plate as taught by Clifford. Such a modification would have been motivated by a desire to facilitate assembly and to reduce the material necessary to fabricate the support system of Tillequin. 

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
22.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
23.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17256578 in view of Gardner. Claim 1 of the reference application recites the limitations of claim 1 of the instant application directed to the core catcher and its supporting elements, the sacrificial bed, the lower support system, and the claps. Claim 1 of the reference application does not recite the reactor shaft and reactor vessel, but both of these are obvious based on Gardner’s disclosure of a combination of a core catcher, a core catcher support system, and a reactor vessel in a reactor shaft. 
25.	This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
21.	The following claims 1 and 2 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1.	A reactor molten core localization device comprising: 
a cylindrical reactor shaft having at least one side concrete surface and a bottom concrete surface; 
a reactor vessel installed in the reactor shaft
a core catcher located in the reactor shaft and under the reactor vessel, the core catcher comprising a plurality of walls and core catcher supporting elements having oval holeson a bottom surface of the core catcher and disposed radially with respect to a central vertical axis of the reactor shaft; 
a sacrificial bed configured to dilute molten metal inside the core catcher; 
a lower support system comprising: 
a horizontal plate embedded in the bottom concrete surface of the of the reactor shaft, 
supporting elements on the horizontal plate and arranged radially with respect to the central vertical axis of the reactor shaft[[;]], the supporting elements also having oval holes, and 
clamps inserted through the oval holes in the core catcher supporting elements and the oval holes in the lower support system supporting elements; 
wherein the core catcher supporting elements are connected to the supporting elements of the lower support system by means of the clamps, and the oval holes in the core catcher supporting elements and the oval holes of the lower support system supporting elements permit movement of the clamps therein, providing radial movement of the core catcher supporting elements relative to the lower support system supporting elements, the movement absorbing mechanical shock from inflow of molten core into the core catcher.
22.	The following is a statement of reasons for the indication of allowable subject matter: although many of the structural limitations of the independent claims may be found separately in the prior art, it would not have been obvious to one of ordinary skill in the art at the time of filing to combine the separately taught limitations to arrive at the claimed invention without the hindsight of utilizing the present disclosure as a blueprint. 
23.	Adoption of the above allowable claim 1 would necessitate cancellation of claims 2 and 3.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.bgstructuralengineering.com/BGSCM14/BGSCM004/BGSCM00404.htm
        2 https://www.faro.com/en/Resource-Library/Article/gd-t-in-precision-engineering-using-slots-in-precision-location
        3 https://learnmech.com/difference-slot-holes-groove-keyway-basic-mechanical/
        4 Proceedings of the International MultiConference of Engineers and Computer Scientists 2015 Vol II, IMECS 2015, March 18 - 20, 2015, Hong Kong